 



EXHIBIT 10.11

EMPLOYMENT AGREEMENT

     This Employment Agreement (“Agreement”) between Lions Gate Films Inc. and
all of its subsidiaries and parents (collectively, “Lions Gate” and/or
“Company”) and Wayne Levin (“Employee”) is entered into and is effective as of
August 28, 2003 with respect to the following:

     Reference is hereby made to that certain employment agreement, dated as of
May 1, 2001 between Lions Gate and its subsidiaries and parent companies and
Employee (“Prior Agreement”).

1. EMPLOYMENT: Lions Gate hereby agrees to employ Employee as General Counsel
and Executive Vice President and Employee hereby agrees to accept such
employment under the terms and conditions set forth below. Employee shall report
to the CEO.

2. TITLE: General Counsel and Executive Vice President.

3. TERM: Three (3) years: May 1, 2004 until April 30, 2007 (the Term”).

4. OPTION: Intentionally Deleted.

5. BASE SALARY: (a) Employee’s compensation for the first year of the Term shall
be $350,000 per annum, subject to normal statutory deductions, payable
semi-monthly or in accordance with Lions Gate’s then existing payment policy.
Employee’s compensation for the second year of the Term shall be $375,000 per
annum, with all compensation being payable semi-monthly or in accordance with
Lions Gate’s then existing payment policy. Employee’s compensation for the third
year of the Term shall be $400,000 per annum, with all compensation being
payable semi-monthly or in accordance with Lions Gate’s then existing payment
policy.

     (b) Employee shall receive a car allowance in the amount of $600 per month.

6. BONUSES:

     a. At the discretion of the CEO, but no less than $25,000 during the first
year of the Term.

     b. Employee shall be entitled to participate in all management bonus plans,
or arrangements which are approved by Lions Gate’s board of directors or senior
management that are applicable to Lions Gate employees of Employee’s level
(“Bonus Plans”).

7. BENEFITS: Employee shall be eligible for all employee benefits (health
insurance and vacation) and 401(k) per Lions Gate’s standard benefit program,
commencing immediately. Employee shall be entitled to accrue vacation at the
rate of four weeks per year up to a maximum of four weeks at any given time.
Employee shall not be entitled to accrue vacation, nor be entitled to any paid
vacation days. Employee, however, shall be entitled to take time off,

 



--------------------------------------------------------------------------------



 



Employment Agreement
Page 2

subject to (i) approval of Employee’s supervisor, and (ii) the demands and
requirements of Employee’s duties and responsibilities under the Agreement.
Employee shall be entitled to all other “perqs” that are applicable to Lions
Gate employees of Employee’s level. For as long as Lions Gate continues the
policy for all executives at Employee’s level, Employee shall be entitled to fly
business class for any flight in excess of four hours. Employee shall be
entitled to be reimbursed for all reasonable expenses incurred in the
performance of Employee’s obligations hereunder. Employee shall be reimbursed
for all cell phone expenses incurred for business purposes, and the pro-rata
portion of all monthly charges pertaining thereto. Lions Gate shall pay for
Employee’s Blackberry E-mail device and the monthly charge thereof.

8. SERVICES: Employee’s services shall be exclusive to Lions Gate during the
Term. Employee shall render such services as are customarily rendered by persons
in Employee’s capacity in the motion picture industry and as may be reasonably
requested by Lions Gate. Employee hereby agrees to comply with all reasonable
requirements, directions and requests, and with all reasonable rules and
regulations made by Lions Gate in connection with the regular conduct of its
business; to render services during Employee’s employment hereunder whenever and
wherever and as often as Lions Gate may reasonably require in a competent,
conscientious and professional manner, and as instructed by Lions Gate in all
matters, including those involving artistic taste and judgment, but there shall
be no obligation on Lions Gate to cause or allow Employee to render any
services, or to include all or any of Employee’s work or services in any motion
picture or other property or production.

9. CONFIDENTIAL INFORMATION; RESULTS AND PROCEEDS: Employee hereby expressly
agrees that Employee will not disclose any confidential matters of Lions Gate
prior to, during or after Employee’s employment. In addition, Employee agrees
that Lions Gate shall own all rights of every kind and character throughout the
universe, in perpetuity to any material and/or idea suggested or submitted by
Employee or suggested or submitted to Employee by a third party (provided that
Lions Gate makes a deal with such third party) that occurs during the Term and
are within the scope of Employee’s employment and responsibilities hereunder.
Employee agrees that during the Term, Lions Gate shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities hereunder.

10. STOCK OPTIONS: (i) Lions Gate shall request that the Compensation Committee
of Lions Gate (“CCLG”) authorize and grant Employee the right (the “Option”) to
purchase an additional 125,000 common shares of Company in accordance with the
terms and conditions of the existing Employee Stock Option Plan, said grant to
vest over the Term. Lions Gate acknowledges that Employee is currently vested in
50,000 stock options and shall be vested in an aggregate of 75,000 stock options
as of August 2003. Employee acknowledges that this grant of stock is subject to
the approval of the CCLG. If any employee’s stock options that are issued under
the Employee Stock Option Plan accelerate in vesting schedule as a result of a
change of control, Employee’s stock options issued hereunder shall likewise
accelerate in vesting schedule.

     (iii) In the event that CCLG authorizes and grants Company employees the
right to purchase common shares of Company under a generalized plan (“Stock
Plan”) other than under

 



--------------------------------------------------------------------------------



 



Employment Agreement
Page 3

the Employee Stock Option Plan, Employee shall be entitled to participate in
such Stock Plan in accordance with the terms of such Stock Plan.

     (iii) In the event that that the CCLG does not approve of the grant set
forth in this Paragraph 10, Employee shall be entitled to terminate this
Agreement.

11. NOTICES: All notices to be given pursuant to this agreement shall be
effected either by mail or personal delivery in writing as follows:

Lions Gate;

Lions Gate Entertainment
4553 Glencoe Avenue, Suite 200
Marina del Rey, California 90292
Attention: General Counsel

Employee:

Wayne Levin
c/o Lions Gate Entertainment
4553 Glencoe Avenue, Suite 200
Marina del Rey, California 90292

12. COMPLETE AGREEMENT; MODIFICATIONS. Each party to this agreement acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not embodied herein, and that no other agreement, statement, or
promise not contained in this agreement shall be valid or binding. This
agreement embodies the complete agreement and understanding between the parties
and supersedes all prior understandings, agreements or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof. Any modification of this agreement will be effective only if it
is in writing and signed by the party to be charged.

13. LAWS. This agreement will be governed by the internal laws of the State of
California irrespective of rules pertaining to conflicts of laws. This Agreement
may be executed via facsimile and/or in counter-parts and all such counter-parts
and/or facsimile copies shall be deemed one and the same and an original of this
Agreement.

14. WAIVERS. Failure to require compliance with any provision or condition
provided for under this agreement at any one time, or several times, shall not
be deemed a waiver or relinquishment of such provision or condition at any other
time.

15. ASSIGNMENT. Employee shall not assign any of his rights or delegate any of
his duties under this agreement.

 



--------------------------------------------------------------------------------



 



Employment Agreement
Page 4

16. TERMINATION AND NON-RENEWAL.

     This Agreement shall terminate upon the happening of any one or more of the
following events:

                                (a) The mutual written agreement between Lions
Gate and Employee; or

                                (b) The death of Employee. In such event all of
Employees Stock Options issued hereunder shall be deemed to have vested; or

                                (c) Employee’s having become so physically or
mentally disabled as to be incapable, even with a reasonable accommodation, of
satisfactorily performing his duties hereunder for a period of ninety (90) days
or more, provided that Employee has not cured disability within ten days of
written notice; in such event all of Employee’s stock options shall vest
according to the vesting schedule set forth in the Employee Stock Option Plan
and be granted to Employee upon such vestiture; or

                                (d) The determination on the part of Lions Gate
that “cause” exists for termination of this Agreement; “cause” being defined as
any of the following: 1) Employee’s conviction of a felony or plea of nolo
contendere to a felony except in connection with a traffic violation;
2) commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder; 3) material breach of this Agreement
by Employee; or 4) any act of misconduct by Employee having a substantial
adverse affect on the business or reputation of Lions Gate.

                                (e) Without Cause. In such case Employee shall
be entitled to receive either (i) the Base Salary and Bonuses set forth in
paragraph 5, 6 and 7 through the conclusion of the Term, subject to Employee’s
obligation to mitigate in accordance with California Law; or (ii) a severance
amount equal to 50% of the balance of the compensation, bonuses and benefits
still owing to Employee under paragraph 5, 6 and 7 hereof at the time of
termination shall be paid to Employee by Lions Gate in one lump sum, which
payment shall relieve Lions Gate of any and all obligations to Employee.
Employee shall elect either alternative (i) or (ii) within the first six months
of the Term in writing. In the event that Employee fails to so elect within such
time period, then Lions Gate shall have the right to elect either alternative
(i) or (ii). Irrespective of Lions Gate’s or Employee’s election of either
(i) or (ii), as the case may be, Employee shall be entitled to 100% of the
following amounts: (i) any accrued vacation and/or other benefits; (ii) any
incurred business expenses that have not been reimbursed as of the date of the
termination; and (iii) the pro rata portion of any bonuses which are earned that
Employee is entitled to receive as of the date of termination.

     In the event that this Agreement is terminated pursuant to
sub-paragraphs (a)-(d) above neither Lions Gate nor Employee shall have any
remaining duties or obligations hereunder,

 



--------------------------------------------------------------------------------



 



Employment Agreement
Page 5

except that Lions Gate shall pay to Employee, only such compensation and
benefits as is earned under Paragraph 5, 6, and 7 as of the date of termination,
as well as any accrued benefits which remain unused through the date of
termination. 100% of the following amounts: (i) any accrued benefits; (ii) any
incurred business expenses that have not been reimbursed as of the date of the
termination; and (iii) the pro rata portion of any bonuses which are earned that
Employee is entitled to receive as of the date of termination.

17. TRADE SECRETS. The parties acknowledge and agree that during the term of
this Agreement and in the course of the discharge of his duties hereunder,
Employee shall have access to and become acquainted with information concerning
the operation of Lions Gate and its affiliated entities, including without
limitation, financial, personnel, sales, planning and other information that is
owned by Lions Gate and regularly used in the operation of Lions Gate’s business
and that this information constitutes Lions Gate’s trade secrets. Employee
agrees that he shall not intentionally or through gross negligence disclose any
such trade secrets, directly or indirectly, to any other person or use them in
any way, either during the term of this agreement or at any other time
thereafter, except as is required in the course of his employment for Lions
Gate.

18. ARBITRATION. Employee and Lions Gate agree that any and all claims or
controversies whatsoever brought by Employee or Lions Gate, arising out of or
relating to this Agreement, his employment with Lions Gate, or otherwise arising
between Employee and Lions Gate, will be settled by final and binding
arbitration under the Federal Arbitration Act in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. This includes
all claims whether arising in tort or contract and whether arising under statute
or common law. Such claims may include, but are not limited to, those relating
to this Agreement, wrongful termination, retaliation, harassment, or any
statutory claims under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Fair Employment and Housing Act, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, or similar Federal or
state statutes. In addition, any claims arising out of the public policy of
California (and/or claims arising out of the public policy of the state in which
Employee is employed), any claims of wrongful termination, employment
discrimination, retaliation, or harassment of any kind, as well as any claim
related to the termination or non-renewal of this Agreement shall be arbitrated
under the terms of this Agreement. The obligation to arbitrate such claims will
survive the termination of this Agreement. The Company shall pay the
administrative costs of such arbitration proceeding.

     The arbitration will be conducted before an arbitrator who is a member of
the National Academy of Arbitrators and selected by the parties from the
American Arbitration Association’s Labor Panel. The arbitrator shall have a
business office in or be a resident of Los Angeles County, California. The
arbitrator will have jurisdiction to determine the arbitrability of any claim.
The arbitrator will not have the right to add to, subtract from or modify any of
the terms of this Agreement, nor the power to reverse or modify any decision
reserved to Lions Gate’s discretion. The arbitrator shall have the authority to
grant all monetary or equitable relief (including, without limitation,
injunctive relief and ancillary costs and fees) available under state and
Federal law. Judgment on any award rendered by the arbitrator may be entered and
enforced

 



--------------------------------------------------------------------------------



 



Employment Agreement
Page 6

by any court having jurisdiction thereof. Discovery shall be in accordance with
the California Arbitration Act.

     If the foregoing represents Employee’s and Lions Gate’s understanding and
agreement and Employee Lions Gate agree to be legally bound by the foregoing
terms and conditions, each so indicate in the place provided for below.

Lions Gate Films, Inc.

By /s/ Jon Feltheimer
——————————————————————

Its:
——————————————————————

Agreed to and Accepted:

/s/ Wayne Levin
————————————————
Wayne Levin

 